 Case 1:20-cv-00329-JTN-PJG ECF No. 25 filed 06/23/20 PageID.221 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MAX BIRMINGHAM,

       Plaintiff,
                                                   No. 1:20-cv-00329
v
                                                   HON. JANET T. NEFF
DANA NESSEL,
                                                   MAG. PHILLIP J. GREEN
       Defendant.


Max Birmingham
Pro Per Plaintiff
323 E. 108th Street, Apt. 24
New York, NY 10029
(617) 756-5473


Kendell S. Asbenson (P81747)
Patrick L. O’Brien (P78163)
Attorneys for Defendant
Michigan Department of Attorney General
Civil Litigation, Employment & Elections
Division
P. O. Box 30736
Lansing, MI 48909
(517) 335-7659
                                               /

              STIPULATED ORDER TO EXTEND DEADLINE TO
                  FILE RESPONSIVE PLEADINGS AND TO
                        RESPOND TO PLAINTIFF’S
                 MOTION FOR PRELIMINARY INJUNCTION

      This matter is before the Court on the stipulation of counsel to extend the

time for the Defendants to file a first responsive pleading to Plaintiff’s complaint

and to respond to Plaintiff’s motion for preliminary injunction. The parties hereby
 Case 1:20-cv-00329-JTN-PJG ECF No. 25 filed 06/23/20 PageID.222 Page 2 of 2



stipulate that Defendant has until June 16, 2020 to file a response to Plaintiff’s

motion for preliminary injunction and has until June 23, 2020 to file a first

responsive pleading in this case.


Date: June 23, 2020                     /s/ Phillip J. Green
                                        PHILLIP J. GREEN
                                        United States Magistrate Judge

      The parties, individually and through counsel, stipulate to the entry of the

above order.

/s/Max Birmingham (w/consent)                               June 9, 2020
Max Birmingham
Pro Per Plaintiff
323 E. 108th Street, Apt. 24
New York, NY 10029
(617) 756-5473

/s/Kendell S. Asbenson                                      June 9, 2020
Kendell S. Asbenson (81747)
Assistant Attorneys General
Attorneys for Defendant
Michigan Department of Attorney General
P.O. Box 30736
Lansing, Michigan 48909
(517) 335-7659
asbensonk1@michigan.gov
